Appeal from a decree dismissing the petition, in a discovery proceeding conducted under sections 205 and 206 of the Surrogate’s Court Act. Petitioners were the executor and executrix of Cornelia H. Budd, deceased. She died on May 11, 1933, and until April twenty-fifth previous she had lived at.the home of the respondent a large part of the time for about nine months. Miss Budd suffered from a cancerous condition. In January, 1933, *669she gave a check for $2,623.76 to respondent. The evidence sustains the finding made by the surrogate that Miss Budd gave that sum to the respondent. Decree unanimously affirmed, with costs to the respondent, payable out of the estate. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.